Baldwin Technology Company, Inc.
2 Trap Falls Road
Suite 402
Shelton, CT 06484
Tel: 203 402-1000
Fax: 203 402-5500
December 19, 2008
Mr. John P. Jordan
5 Lake Wind Road
New Canaan, CT 06840
Dear Mr. Jordan:
This Agreement sets forth the terms of your employment with Baldwin Technology
Company, Inc., a Delaware corporation (the “Company”). The term of your
employment hereunder commenced effective as of March 8, 2007, and if not
extended or unless sooner terminated, shall expire on March 8, 2010. This
Agreement is an amendment and restatement of your agreement dated February 22,
2007.
1. DUTIES: During the term of your employment hereunder, you shall be employed
as the Vice President, Chief Financial Officer and Treasurer of the Company, and
you shall direct and manage the financial, accounting, tax, reporting,
budgeting, audit, treasury, investor relations, risk management, insurance,
IT-infrastructure, human resources, legal financial strategic planning, and the
communication of these matters to the Company’s Board of Directors and the
Company’s Audit Committee, subject to the direction of the President of the
Company. Periodically and from time-to-time, the Company may change your duties
and responsibilities by adding to them or subtracting from them. You shall also
be a member of the Baldwin Executive Team.
2. COMPENSATION: As compensation for your services during the term of your
employment hereunder:
          A. Salary: As of the original effective date of the Agreement,
March 8, 2007, you shall be paid a salary at the annual rate of two hundred
fifty thousand dollars ($250,000) (hereinafter referred to as your “base
salary”), payable in appropriate installments to conform with regular payroll
dates for salaried personnel of the Company.
          B. Reviews and Adjustments: Consistent with the anniversary date of
your employment, your performance and attainment of mutually agreed-upon
objectives shall be evaluated by the President of the Company. As an Executive
Officer of the Company your base salary for the ensuing twelve (12) months
period may be increased, subject to approval by the Compensation Committee of
the Board of Directors of the Company and the Board of Directors of Baldwin
Technology Company, Inc., in accordance with your level of performance. In no
case, however, will any such adjustment to your salary ever be a negative amount
unless you expressly agree to such a reduction.

 



--------------------------------------------------------------------------------



 



          C. Management Incentive Compensation Plan (MICP): You will be eligible
to participate in the Baldwin Technology Company, Inc.’s MICP at a level of 50%
of your base salary. All (100%) of your bonus opportunity will be based on
achievement of corporate (Baldwin Technology Co., Inc.) MICP AOP targets.
Complete terms and payments of the incentive compensation will be in accordance
with the MICP document, which will be provided to you under separate cover. For
fiscal year 2007 your participation and any subsequent bonus payment will be
pro-rated based on your date of hire.
          D. Sign-on Bonus: You were provided a sign-on bonus in the amount of
$50,000, which was paid at a rate of 50% ($25,000) in August 2007 and 50%
($25,000) in January 2008 provided you were employed by the Company on August 1,
2007 and January 1, 2008, respectively.
          E. Equity Compensation: Your position of Vice President, Chief
Financial Officer and Treasurer is considered at a level that provides for
future consideration for participation in the Baldwin Technology Company, Inc.’s
2005 Equity Compensation Plan. The Compensation Committee of the Board of
Directions of the Company administers this plan and recommendations for equity
awards to the full Board of Directors under the Plan are usually considered at
the time of the Board’s November meeting.
          F. Supplemental Retirement Benefit: Beginning with your hire date, on
the first day of each month that you are still providing services under the
terms of this Agreement, the Company shall accrue for your benefit a
supplemental retirement benefit in an amount necessary to ensure that, when 100%
vested, the amount accrued would be sufficient to support monthly payments equal
to twenty percent (20%) of your average base salary for the previous three
(3) years of continuous employment with the Company. Following your termination
of employment, these monthly payments (the “Supplemental Retirement Benefit”)
are to be paid to you or, upon your death, to your beneficiary or beneficiaries
designated by you in writing to the Company, or, if none is so designated, to
your estate (“Beneficiary”), in equal monthly installments over a ten (10) year
period beginning at such times as are set forth in this Agreement. The
Supplemental Retirement Benefit will vest in each case assuming you are then
employed by the Company, as follows: as of March 8, 2008 it shall be vested to
the extent of 20%, as of March 8, 2009 it shall be vested to the extent of 40%,
as of March 8, 2010 it shall be vested to the extent of 60%, as of March 8, 2011
it shall be vested to the extent of 80%, and as of March 8, 2012 it shall be
vested to the extent of 100% so that as of March 8, 2012 the full amount of the
Aggregate Supplemental Retirement Benefit shall be due and payable in the
instances set forth elsewhere in this Agreement.
3. INSURANCE: During the term of your employment hereunder, the Company, subject
to your insurability, shall (i) pay the premiums on a contract or contracts of
life insurance on your life providing for an aggregate death benefit of five
hundred thousand dollars ($500,000), which contract or contracts will be owned
by you, your spouse or such other party as may be designated by you; and
(ii) purchase key person term life insurance on your life in the aggregate
amount of one million dollars ($1,000,000), which contract or contracts will be
owned by the Company.

 



--------------------------------------------------------------------------------



 



4. REIMBURSEMENT OF EXPENSES: During the term of your employment hereunder, in
addition to the compensation provided for herein, the Company shall reimburse to
you, or pay directly, in accordance with the policies of the Company as in
effect at the time, all reasonable expenses incurred by you in connection with
the business of the Company, and its Subsidiaries (as the term “Subsidiaries” is
defined in Paragraph 5 of this Agreement) and affiliates, subject to
documentation in accordance with the Company’s policy for reimbursement of
expenses, but in no event later than the end of the calendar year following the
calendar year in which such expenses were incurred. The amount of expenses
eligible for reimbursement or direct payments made under this paragraph during
one calendar year may not affect the expenses eligible for reimbursement or
direct payment in any other calendar year. The rights provided in this paragraph
shall not be subject to liquidation or exchange for any other benefit.
5. EXTENT OF SERVICES:
          A. In General: During the term of your employment hereunder you shall
devote your best and full-time efforts to the business and affairs of the
Company.
          B. Limitation on Other Services: During the term of your employment
hereunder, you shall not undertake employment with, or participate in the
conduct of the business affairs of, any other person, corporation, or entity,
except at the direction or with the written approval of the Board of Directors
of the Company.
          C. Personal Investments: Nothing herein shall preclude you from
having, making, or managing personal investments which do not involve your
active participation in the affairs of the entities in which you so invest, but,
unless approved in writing by the Board of Directors of the Company, during the
term of your employment hereunder, you shall not have more than a one percent
(1%) ownership interest in any entity which is directly competitive with any
business conducted by the Company at that time. The phrase “conducted by the
Company” as used in this Paragraph 5C and in Paragraph 12 hereof shall mean the
business conducted by the Company or by any corporation or other entity in which
the Company owns fifty percent (50%) or more of the stock or equity interests
(either voting or non-voting) in such other entity (a “Subsidiary”).
6. LOCATION: Your office shall be located at the Company’s current headquarters
located in Shelton, Connecticut. This location may change in the future. Your
duties hereunder shall be performed for the Company worldwide.
7. VACATION; OTHER BENEFITS:
          A. Vacation: During the term of your employment hereunder, you shall
be entitled to a vacation or vacations, with pay, in accordance with the
Company’s vacation policy as in effect at the time. Your yearly vacation accrual
will be three (3) weeks of annual vacation per year in year one and all
subsequent years until your time with the Company eventually triggers, in
accordance with the Company’s vacation policy as in effect at the time, a larger
annual accrual beyond three (3) weeks per year. You may accumulate up to twelve
(12) weeks vacation, but not more than three (3) weeks from any single prior
year.

 



--------------------------------------------------------------------------------



 



Any such accumulated vacation may be used in any subsequent year or years (but
no more than two (2) weeks of such accumulated vacation in any one year) in
addition to the vacation to which you are entitled for each such year.
          B. The Company’s Benefit Plans: During the term of your employment
hereunder, you shall be eligible for inclusion, to the extent permitted by law,
as a full-time employee of the Company, in any and all (i) pension, profit
sharing, savings, and other retirement plans and programs as in effect at the
time, (ii) life and health (medical, dental, hospitalization, short-term and
long-term disability) insurance plans and programs as in effect at the time,
(iii) equity compensation programs as in effect at the time, (iv) accidental
death and dismemberment protection plans and programs as in effect at the time,
(v) travel accident insurance plans and programs as in effect at the time, and
(vi) other plans and programs at the time sponsored by the Company for employees
or executives of the Company generally as in effect at the time, including any
and all plans and programs that supplement any or all of the foregoing types of
plans or programs.
          C. Automobile: During the term of your employment hereunder, the
Company shall provide you an automobile for your use pursuant to the Company’s
written policy on company autos as in effect at that time.
8. TERMINATION OF EMPLOYMENT: For purposes of this Agreement, “termination of
employment” and the like shall mean a separation from service from the Company
and any affiliates of the Company, as “separation from service” is defined under
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (collectively the “Code”). In addition, the
term “last day of your employment” and the like shall mean the date such
separation from service occurs. In the event your employment is terminated for
any of the reasons set forth under this Paragraph 8, the Company shall pay to
you or your legal representative, estate or heirs, as the case may be, the
amounts indicated in each subparagraph of this Paragraph 8:
(i) A single lump sum payment, no later than the last day of your employment,
of:

  (a)   Any accrued but unpaid salary set forth in Paragraph 2A (as adjusted by
Paragraph 2B) hereof, including salary in respect of any accrued and accumulated
vacation, due to you at the date of such termination; and     (b)   Any amounts
owing, but not yet paid, pursuant to paragraph 4 hereof.

(ii) Any accrued but unpaid incentive compensation as set forth in Paragraph 2C
hereof due to you at the date of such termination for the fiscal year ending on
or immediately prior to the date of such termination which incentive
compensation in accordance with the terms of the Management Incentive
Compensation Plan (MICP).

 



--------------------------------------------------------------------------------



 



               A. Termination by the Company Without Cause: The Company may,
without cause, terminate your employment hereunder at any time upon ten (10) or
more days’ written notice to you. In the event your employment is terminated
under this Paragraph 8A, the Company shall pay to you the following:
i) A single lump sum payment of severance pay in an amount equal to your then
current annual base salary as defined in Paragraph 2A hereof (as adjusted by
Paragraph 2B hereof), with payment to be made on the first day of the seventh
(7th) full calendar month immediately succeeding the month in which the last day
of your employment occurs.
(ii) A single lump sum payment of any incentive compensation as set forth in
Paragraph 2C hereof earned in the fiscal year of the termination of your
employment, which incentive compensation shall be determined on the basis of the
Company’s operations through June 30 of such fiscal year, and shall be pro-rated
through the last day of your employment, and shall be paid in accordance with
the terms of the MICP;
(iii) The Company shall reimburse you on a monthly basis for eighty percent
(80%) of any COBRA premiums paid by you for continuation of coverage under the
Company’s medical insurance plan for a period of up to twelve (12) months
following your termination from employment (or such shorter time as you may be
eligible for such COBRA coverage under the terms of applicable law).
(iv) Executive outplacement services for a period of six (6) months following
your termination date not to exceed a total amount of fifteen thousand dollars
($15,000). Payment for such outplacement services shall be made upon receipt of
invoice from outplacement provider and shall be paid no later than the last day
of the second calendar year following the calendar year in which your employment
is terminated; and
(v) To the extent vested, the monthly Supplemental Retirement Benefit as set
forth in Paragraph 2F hereof with payment of the Monthly Amount delayed until
the first day of the seventh (7th) full calendar month immediately succeeding
the month in which your termination occurs or until the first full calendar
month following your 65th birthday, whichever is later. However, if the delay is
until the first day of the seventh (7th) full calendar month immediately
succeeding the month in which you termination occurs, the first such payment
will include the aggregate of the Monthly Amounts that would have been made
during the interim period and such payment will reduce the number of overall
monthly payments under Paragraph 2F hereof by the number of months in the
interim period for which payments are made.
The Company shall have no further obligation to you under this Agreement and you
shall have no further obligation to the Company under this Agreement except as
provided in Paragraph 11 and Paragraph 12 hereof.

 



--------------------------------------------------------------------------------



 



               B. Termination by the Company With Cause: The Company may for
cause terminate your employment hereunder at any time by written notice to you.
In the event your employment is terminated under this Paragraph 8B, you shall
forfeit the incentive compensation set forth in Paragraph 2C hereof for the
fiscal year in which such termination or resignation occurs. In the event your
employment is terminated under this paragraph 8B, the Company shall pay to you,
to the extent vested, the Monthly Supplemental Retirement Benefit with payment
of the Monthly Amount delayed until the first day of the seventh (7th) full
calendar month immediately succeeding the month in which your termination occurs
or until the first full calendar month following your 65th birthday, whichever
is later. However, if the delay is until the first day of the seventh (7th) full
calendar month immediately succeeding the month in which you termination occurs,
the first such payment will include the aggregate of the Monthly Amounts that
would have been made during the interim period and such payment will reduce the
number of overall monthly payments under Paragraph 2F hereof by the number of
months in the interim period for which payments are made. For purposes of this
Agreement, the term “cause” shall mean (1) a failure by you to remedy, within
ten (10) days of the Company’s written notice to you, either (a) a continuing
neglect in the performance of your duties under this Agreement, or (b) any
action taken by you that seriously prejudices the interests of the Company, or
(2) your conviction of a felony.
The Company shall have no further obligation to you under this Agreement and you
shall have no further obligation to the Company under this Agreement except as
provided in Paragraphs 11 and Paragraph 12 hereof.
               C. Termination by Mutual Consent: You may terminate your
employment hereunder at any time with the written consent of the Company. In the
event your employment is terminated pursuant to this Paragraph 8C, the Company
shall pay to you the following:
(i) A single lump sum payment, of any incentive compensation set forth in
paragraph 2C hereof earned in the fiscal year of the termination of your
employment, which incentive compensation shall be determined on the basis of the
Company’s operations through June 30 of such fiscal year, and shall be pro-rated
through the last day of your employment, and shall be paid in accordance with
the terms of the MICP.
(ii) To the extent vested, the monthly Supplemental Retirement Benefit as set
forth in Paragraph 2F hereof with payment of the Monthly Amount delayed until
the first day of the seventh (7th) full calendar month immediately succeeding
the month in which your termination occurs or until the first full calendar
month following your 65th birthday, whichever is later. However, if the delay is
until the first day of the seventh (7th) full calendar month immediately
succeeding the month in which you termination occurs, the first such payment
will include the aggregate of the Monthly Amounts that would have been made
during the interim period and such payment will reduce the number of overall
monthly payments under Paragraph 2F hereof by the number of months in the
interim period for which payments are made.

 



--------------------------------------------------------------------------------



 



The Company shall have no further obligation to you under this Agreement and you
shall have no further obligation to the Company under this Agreement except as
provided in Paragraphs 11 and Paragraph 12 hereof.
               D. Disability: If you should suffer a Permanent Disability at any
time, the Company may terminate your employment hereunder upon ten (10) or more
days’ prior written notice to you. For purposes of this Agreement, a “Permanent
Disability” shall be deemed to have occurred only when you are qualified for
benefits under the Company’s Long Term Disability Insurance Policy, in addition
you meet one or both of the following requirements; (i) you are unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) you
are, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for
period of not less than 3 months under an accident and health plan covering
employees of the Company. In the event of Permanent Disability, the Company
shall pay to you or your legal representative:
(i) An amount equal to fifty percent (50%) of the monthly base salary you were
receiving at the date of such Permanent Disability under Paragraph 2A hereof (as
adjusted by Paragraph 2B hereof), payable until you attain the age of 65 or die,
whichever occurs first; provided, however, that the amount payable under this
Paragraph 8D(i) shall be reduced to the extent of any payments made to you under
any Company-sponsored group long term disability insurance policy where the
premiums for said policy have either been paid by the Company or reimbursed to
you by the Company. Payment of such monthly amounts shall be made in two equal
installments each month, on the first (1st) and fifteenth (15th) of each month,
commencing with the first day of the seventh (7th) month following such
Permanent Disability, and the first such payment shall include a lump sum
payment equal to the payments that would have been made to you hereunder had
such payments commenced immediately upon your Permanent Disability.
(ii) Any incentive compensation set forth in Paragraph 2C hereof earned in the
fiscal year in which the termination of your employment occurs, which incentive
compensation shall be determined on the basis of the Company’s operations
through June 30 of such fiscal year, and shall be pro-rated through the last day
of your employment, and shall be paid in accordance with the terms of the MICP.
(iii) To the extent vested, the monthly Supplemental Retirement Benefit as set
forth in Paragraph 2F hereof with payment of the Monthly Amount delayed until
the first day of the seventh (7th) full calendar month immediately succeeding
the month in which your termination occurs or until the first full calendar
month following your 65th birthday, whichever is later. However, if the delay is
until the first day of the seventh (7th) full calendar month

 



--------------------------------------------------------------------------------



 



immediately succeeding the month in which your termination occurs, the first
such payment will include the aggregate of the Monthly Amounts that would have
been made during the interim period and such payment will reduce the number of
overall monthly payments under Paragraph 2F hereof by the number of months in
the interim period for which payments are made.
The Company shall have no further obligation to you under this Agreement and you
shall have no further obligation to the Company under this Agreement except as
provided in Paragraphs 11 and Paragraph 12 hereof.
               E. Termination by Death: In the event of the termination by your
employment by reason of your death, at any time, the Company shall pay to your
legal representatives, estate or heirs the following described in (i) below, and
to your Beneficiary the following described in (ii) below:
(i) Any incentive compensation set forth in Paragraph 2C hereof earned in the
fiscal year in which the termination of your employment occurs, which incentive
compensation shall be determined on the basis of the Company’s operations
through June 30 of such fiscal year, and shall be pro-rated through the last day
of your employment, and shall be paid in accordance with the terms of the MICP.
(ii) To the extent vested, the monthly Supplemental Retirement Benefit as set
forth in Paragraph 2F hereof commencing on the first day of the first month
following your death.
The Company shall have no further obligation to you under this Agreement and you
shall have no further obligation to the Company under this Agreement except as
provided in Paragraphs 11 and Paragraph 12 hereof.
               F. Termination Upon Expiration of Agreement: If not previously
terminated, this Agreement and your employment with the Company shall be
automatically extended for additional three-year renewal terms, unless and until
either party notifies the other to the contrary, in writing, six (6) months
prior to the expiration of the then-current term or renewal term of this
Agreement. In the event your employment is terminated under this paragraph 8F,
the Company shall pay to you, to the extent vested, the monthly Supplemental
Retirement Benefit as set forth in Paragraph 2F hereof with payment of the
Monthly Amount delayed until the first day of the seventh (7th) full calendar
month immediately succeeding the month in which your termination occurs or until
the first full calendar month following your 65th birthday, whichever is later.
However, if the delay is until the first day of the seventh (7th) full calendar
month immediately succeeding the month in which your termination occurs, the
first such payment will include the aggregate of the Monthly Amounts that would
have been made during the interim period and such payment will reduce the number
of overall monthly payments under Paragraph 2F hereof by the number of months in
the interim period for which payments are made.

 



--------------------------------------------------------------------------------



 



The Company shall have no further obligation to you under this Agreement and you
shall have no further obligation to the Company under this Agreement except as
provided in Paragraphs 11 and Paragraph 12 hereof.
               G. Change of Control: If any of the following described events
occurs during the term of your employment hereunder, you may terminate your
employment hereunder by written notice to the Company either prior to, or not
more than six (6) months after the happening of such event. In such event, your
employment hereunder will be terminated effective as of the later of ten
(10) days after the notice or ten (10) days after the event, and the Company
shall make to you the same payments that the Company would have been obligated
to make to you under Paragraph 8A hereof if the Company had terminated your
employment hereunder effective on such date. The events, the occurrence of which
shall permit you to terminate your employment hereunder under this Paragraph 8G,
are as follows:
(i) Any merger or consolidation by the Company with or into any other entity or
any sale by the Company of substantially all of its assets; provided, however,
that such event shall be deemed to have not occurred under this clause if
consummation of the transaction would result in at least fifty (50%) percent of
the total voting power represented by the voting securities of the Company
outstanding immediately after such transaction being beneficially owned by
holders of outstanding voting securities of the Company immediately prior to the
transaction.
(ii) Any change of a majority of the directors of the Company occurring within
any thirteen (13) month period.
(iii) The adoption by the Company of any plan of liquidation providing for the
distribution of all or substantially all of its assets.
(iv) A material diminution in your duties, or the assignment to you of duties
that are materially inconsistent with your duties or that materially impair your
ability to function as the Chief Financial Officer of the Company if such
diminution or assignment has not been cured within thirty (30) days after
written notice thereof has been given by you to the Company.
     9. SOURCE OF PAYMENTS: All payments provided for hereunder shall be paid
from the general funds of the Company. The Company may, but shall not be
required to, make any investment or investments whatsoever, including the
purchase of a life insurance contract or contracts on your life, to provide it
with funds to satisfy its obligations hereunder; provided, however, that neither
you nor your beneficiary or beneficiaries, nor any other person, shall have any
right, title, or interest whatsoever in or to any such investment or contracts.
If the Company shall elect to purchase a life insurance contract or contracts on
your life to provide the Company with funds to satisfy its obligations
hereunder, the Company shall at all times be the sole and complete owner and
beneficiary of such contract or contracts, and shall have the unrestricted right
to use all amounts and to exercise all options and privileges there under
without the knowledge

 



--------------------------------------------------------------------------------



 



or consent of you, your beneficiary or beneficiaries, or any other person, it
being expressly agreed that neither you, any such beneficiary or beneficiaries,
nor any other person shall have any right, title, or interest whatsoever in or
to any such contract or contracts unless expressly provided otherwise in this
Agreement.
     10. ENFORCEMENT OF RIGHTS: Nothing in this Agreement, and no action taken
pursuant to its terms, shall create or be construed to create a trust or escrow
account of any kind, or a fiduciary relationship between the Company and you,
your beneficiary or beneficiaries, or any other person. You, your beneficiary or
beneficiaries, and any other person or persons claiming a right to any payments
or interests hereunder shall rely solely on the unsecured promise of the
Company, and nothing herein shall be construed to give you, your beneficiary or
beneficiaries, or any other person or persons, any right, title, interest, or
claim in or to any specific asset, fund, reserve, account, or property of any
kind whatsoever owned by the Company or in which it may have any right, title,
or interest now or in the future, but you or your beneficiary or beneficiaries
shall have the right to enforce a claim for benefits hereunder against the
Company in the same manner as any unsecured creditor.
     11. INVENTIONS AND CONFIDENTIAL INFORMATION: So long as you shall be
employed by the Company, you agree promptly to make known to the Company the
existence of any and all creations, inventions, discoveries, and improvements
made or conceived by you, either solely or jointly with others, during your
employment by the Company and for three (3) years after the termination of your
employment by the Company , and to assign to the Company the full exclusive
right to any and all such creations, inventions, discoveries, and improvements
relating to any subject matter with which the Company is now or shall become
concerned, or relating to any other subject matter if made with the use of the
Company’s time, materials, or facilities. To the fullest extent permitted by
law, any and all of the foregoing creations, inventions, discoveries and
improvements shall be considered as “work-made-for-hire” and the Company shall
be the owner thereof. You further agree, without charge to the Company but at
its expense, if requested to do so by the Company, to execute, acknowledge, and
deliver all papers, including applications or assignments for patents,
trademarks, and copyrights relating thereto, as may be considered by the Company
to be necessary or desirable to obtain or assign to the Company any and all
patents, trademarks, or copyrights for any and all such creations, inventions,
discoveries, and improvements in any and all countries, and to vest title
thereto in the Company in all such creations, inventions, discoveries, and
improvements as indicated above conceived during your employment by the Company,
and for three (3) years thereafter. You further agree that you will not disclose
to any third person any trade secrets or proprietary information of the Company,
or use any trade secrets or proprietary information of the Company in any
manner, except in the pursuit of your duties as an employee of the Company, and
that you will return to the Company all materials (whether originals or copies)
containing any such trade secrets or proprietary information (in whatever
medium) on termination of your employment by the Company. The obligations set
forth in this Paragraph 11 shall survive the termination of your employment by
the Company.

 



--------------------------------------------------------------------------------



 



     12. RESTRICTIVE COVENANT: For a period of three (3) years after the
termination of your employment by the Company, you shall not, in any
geographical location in which there is at that time business conducted by the
Company which was conducted by the Company at the date of such termination,
directly or indirectly, own, manage, operate, control, be employed by,
participate in, or be connected in any manner with, the ownership, management,
operation, or control of, any business similar to or competitive with such
business conducted by the Company without the written consent of the Company;
provided, however, that you may have an ownership interest of up to one percent
(1%) in any entity, notwithstanding that such entity is directly competitive
with any business conducted by the Company at the date of such termination.
     13. ARBITRATION: Any controversy or claim arising out of or relating to
this Agreement, or the breach or asserted breach thereof, shall be settled by
arbitration to be held in New York, New York in accordance with the rules then
obtaining of the American Arbitration Association, and the judgment upon the
award rendered may be entered in any court having jurisdiction thereof. The
arbitrator shall determine which party shall bear the costs of such arbitration,
including attorneys’ fees.
     14. NON-ASSIGNABILITY: Your rights and benefits hereunder are personal to
you, and shall not be alienated, voluntarily or involuntarily, assigned or
transferred.
     15. BINDING EFFECT: This Agreement shall be binding upon the parties
hereto, and their respective assigns, successors, executors, administrators, and
heirs. In the event the Company becomes a party to any merger, consolidation, or
reorganization, this Agreement shall remain in full force and effect as an
obligation of the Company or its successors in interest. None of the payments
provided for by this Agreement shall be subject to seizure for payment of any
debts or judgments against you or your beneficiary or beneficiaries, nor shall
you or any such beneficiary or beneficiaries have any right to transfer or
encumber any right or benefit hereunder.
     16. ENTIRE AGREEMENT: This Agreement contains the entire agreement relating
to your employment by the Company. It may only be changed by written agreement
signed by the party against whom enforcement of any waiver, change,
modification, extension, deletion, or revocation is sought.
     17. NOTICES: All notices and communications hereunder shall be in writing,
sent by certified or registered mail, return receipt requested, postage prepaid;
by facsimile transmission, time and date of receipt noted thereon; or by
hand-delivery properly receipted. The actual date of receipt as shown by the
receipt therefore shall determine the time at which notice was given. All
payments required hereunder by the Company to you shall be sent postage prepaid,
or, at your election, shall be transferred to you electronically to such bank as
you designate in writing to the Company, including designation of the applicable
electronic address. The foregoing items (other than any electronic transfer to
you) shall be addressed as follows (or to such other address as the Company or
you may designate in writing from time to time):

 



--------------------------------------------------------------------------------



 



         
 
  To you:   To the Company:
 
  John P. Jordan   Baldwin Technology Company, Inc.
 
  5 Lake Wind Road   2 Trap Falls Rd., Suite 402
 
  New Canaan, CT 06840   Shelton, CT 06484

     18. LAW TO GOVERN: This Agreement shall be governed by, and construed and
enforced according to, the domestic laws of the State of Connecticut without
giving effect to the principles of conflict of laws.
     19. DEFERRED COMPENSATION. The portions of this Agreement dealing with
deferred compensation have been prepared with reference to Section 409A of the
Code and should be interpreted and administered in a manner consistent with
Section 409A.
Very truly yours,

             
BALDWIN TECHNOLOGY COMPANY, INC.
      AGREED TO AND ACCEPTED:    
 
           
/s/ Karl S. Puehringer
 
Karl S. Puehringer
      /s/ John P. Jordan
 
John P. Jordan    
Its President & Chief Executive Officer
           
Duly Authorized
           
 
           
Date: 12/19/08
      Date: 12/19/08    

 